                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RACHEL SALLY-HARRIET
                                                             CIVIL ACTION
               v.
                                                             NO. 17-4695
NORTHERN CHILDREN SERVICES


                                        MEMORANDUM

SURRICK,J.                                                                    MARCH~2019
        Presently before the Court is Defendant Northern Children Services' Motion to Dismiss

Plaintiffs Amended Complaint. (ECF No. 10.) For the following reasons, Defendant's Motion

will be granted in part and denied in part.

I.     BACKGROUND

       In this employment discrimination case, Plaintiff Rachel Sally-Harriet brings various

claims against her former employer, Northern Children Services ("NCS"), in connection with her

termination from the position of Human Resources Director in June 2017. Plaintiff alleges that

she was terminated shortly after she underwent emergency surgery and required subsequent time

off from work to recover from related gastrointestinal issues. Plaintiff brings claims under the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq. ("ADA"), and the Fair Labor

Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. ("FLSA").

       A.      Factual Background

        Plaintiff is a forty-one-year-old woman. (Am. Compl. i! 14, ECF No. 9.) She began

working for Defendant as the Human Resources Director on June 6, 2016. (Id.     i!il 14-16.)
Defendant provides behavioral health services for children and young adults in low-income
 communities. (Id.    if 9.)   Plaintiffs supervisor at NCS was the President and CEO, Renata

 Cobbs-Fletcher. (Id.    if 17.)
           Plaintiff suffers from "health conditions related to her abdomen and stomach, including

 gastrointestinal issues," which required emergency gallbladder surgery on May 14, 2017. (Id.                    iii!
20, 25.) Plaintiff experienced gastrointestinal issues several months prior to her gallbladder

surgery and was rushed to the hospital with severe abdominal pain on May 14, 2017. (Id.                  iii! 21,
24.) Plaintiff states that her health issues "have, at times, limited her ability to perform some

daily life activities, including but not limited to, working, sleeping, bending, walking, breathing,

controlling bowel movements, and performing manual tasks (among other activities)." (Id.                  if
22.) Plaintiff continued to receive treatment for those issues through at least January of 2018.

(Id.   if 21.)
           On May 15, 2017, the day after her gallbladder surgery, Plaintiff contacted her

supervisor, Cobbs-Fletcher, and requested time off to recover. (Id.        iii! 26-7.)   Plaintiff informed

Cobbs-Fletcher that she would be able to perform some work functions from home. (Id.                   if 26.)
During her medical leave, Plaintiff kept Cobbs-Fletcher and other staff members "apprised of her

condition, including status updates and her anticipated return to work dates." (Id.          if 28.)
          Plaintiff began to experience "hostility and animosity" from Cobbs-Fletcher "[a]lmost

immediately after requesting medical leave." (Id.       if 29.)   For example, within one day of

Plaintiffs emergency surgery, Cobbs-Fletcher asked Plaintiff if the surgery was really necessary.

(Id.) In addition, Cobbs-Fletcher used Plaintiffs paid time off ("PTO") for days when Plaintiff

worked from home but was on medical leave. (Id.) During Plaintiffs recovery, Cobbs-Fletcher

"verbally reprimanded" Plaintiff over the phone "for work issues that were not within Plaintiffs




                                                    2
 control." (Id.) During the weeks that she was recovering from surgery, Plaintiff continued to

 work from home when she was able. (Id.            if 30.)
        On a few occasions, Plaintiff had to remind Cobbs-Fletcher that she was on medical

 leave. On May 22, 2017, in response to Cobbs-Fletcher questioning Plaintiff about being absent

from work, Plaintiff stated that she was still recovering from abdominal surgery and continued to

need medical leave to do so. (Id.       if 31.)   On May 26, 2017, Plaintiff told Cobbs-Fletcher: "I am

supposed to be out on medical leave but I am doing work I am not paid to do." (Id.) Plaintiff

continued to notify Cobbs-Fletcher about her continued need for medical leave through late May

and early June. For example, on May 30, 2017, Plaintiff stated to Cobbs-Fletcher that she "woke

up this morning with severe abdominal pain, where [she is] often double [sic] over in pain from

walking short distances." (Id.      if 32.)   In early June, Plaintiff told Cobbs-Fletcher that she was

experiencing complications from her gallbladder surgery and needed to continue medical leave

for treatment. (Id.   if 33.)
        On June 6, 2017, Plaintiff returned to work with a doctor's note stating that she was

cleared for "full duty" as of June 6th. (Id.       if 34.)   Plaintiff alleges that upon her return to work,

she was met with hostility from Cobbs-Fletcher. (Id.             if 35.)   In particular, Cobbs-Fletcher stated

that Plaintiff got her "stories confused" about what she was telling co-workers about her medical

leave, and that the doctor's note was "insufficient to explain [her] absence and conflicting and

insufficient communication for the past two weeks, including substantiation of a

rehospitalization and incapacitation that resulted in [her] absence and abandonment of [her]

duties." (Id.) Beginning on June 7, 2017, Defendant kept Plaintiff out of work pending the

investigation. (Id.   if 36.)   That same day, Plaintiff made a written complaint to a member of

Defendant's Board of Trustees, Robert Smalls. (Id.             if 37.)   She informed Smalls about the



                                                         3
instances of alleged harassment by Cobbs-Fletcher following her surgery and request for medical

leave. (Id.) She also stated in her complaint that she didn't believe she was compensated for

work she performed from home while she was on medical leave. (Id.) Board Member Smalls

advised Plaintiff that he would not review her grievance, and that Plaintiff should work out the

issue with Cobbs-Fletcher personally. (Id.        if 40.)   Smalls also stated in an email to Plaintiff that

he:

        never found [Cobbs-Fletcher] to be bullying. To the contrary, I have found her to
        be sympathetic to employee issues and problems and even-handed in her handling
        of issues. This fact would not make me impartial.

(Id.)

        Plaintiff alleges that after she complained to Board Member Smalls, Cobbs-Fletcher

again acted hostile towards her. (Id.   if 39.)   On June 8, 2017, just one day after she made the

complaint, Plaintiff received a formal written discipline from Cobbs-Fletcher. (Id.) In the

discipline letter, Cobbs-Fletcher denied that Plaintiff had a disability and stated that "[e]ven were

a disability present," Plaintiff "did not follow [Defendant's] call in procedures." (Id.)

        On June 9, 2017, just two days after making her complaint to Board Member Smalls,

Plaintiff was suspended indefinitely without pay. (Id.) Plaintiff was advised that she would

remain on unpaid leave status "pending the outcome of the full investigation" into her claims of

discrimination and harassment. (Id.) Smalls told Plaintiff that her complaints, including

discussion of legal rights, "did not help her employment situation." (Id.) Plaintiff remained out

of work for weeks without pay. (Id.     if 40.)   She was never interviewed in connection with the

investigation into her complaints.




                                                      4
        On June 22, 2017, Plaintiff filed a Charge of Discrimination with the Equal Employment

 Opportunity Commission ("EEOC"), alleging that she suffered discrimination and retaliation as a

result of her disability and request for medical leave. (Id.   if 41.)
        The following day, Plaintiff was terminated by Cobbs-Fletcher in an email. (Id.     if 42.)
Plaintiff was advised that she was being terminated for payroll issues that occurred months prior

to her termination, and prior to her request for medical leave. (Id.) Plaintiff had never been

disciplined for these payroll issues. (Id.) In addition, Plaintiff was told that she took too long to

process payroll during the time she had been out on medical leave, took "excessive time off

while treating her condition, and failed to submit adequate documentation concerning her

absence from work." (Id.) Prior to her termination, Plaintiff had worked for NCS for almost a

year without any formal negative warnings. (Id.      if 18.)
        B.     Procedural History

        The Amended Complaint was filed on January 8, 2018. Plaintiff asserts the following

claims under the ADA: (1) discrimination; (2) retaliation; (3) failure to accommodate; and (4)

hostile work environment. (Am. Compl.) Plaintiff also asserts claims for retaliation under the

FLSA.

        On January 22, 2018, Defendant filed this Motion to Dismiss the Amended Complaint.

(Def.'s Mot., ECF No. 10.) On February 5, 2018, Plaintiff filed a Response in opposition to the

Motion. (Pl.'s Resp., ECF No. 12.) On February 20, 2018, Defendant filed a Reply. (Def.'s

Reply, ECF No. 13.)

II.     LEGALSTANDARD

        Under Federal Rule of Civil Procedure 8(a)(2), "[a] pleading that states a claim for relief

must contain a short and plain statement of the claim showing that the pleader is entitled to



                                                 5
 relief." Rule 12(b)(6) provides for the dismissal of a complaint, in whole or in part, for failure to

 state a claim upon which relief can be granted. A motion under Rule 12(b)(6) tests the

 sufficiency of the complaint against the pleading requirements of Rule 8(a). "To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to 'state a

claim to relief that is plausible on its face."' Ashcroftv. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        A claim is plausible "when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged." Id A

complaint that merely alleges entitlement to relief, without alleging facts that show entitlement,

must be dismissed. See Fowler v. UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009). Courts

need not accept "[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements .... " Iqbal, 556 U.S. at 678. "While legal conclusions can provide the

framework of a complaint, they must be supported by factual allegations." Id. at 679.

        In determining whether dismissal of the complaint is appropriate, courts use a two-part

analysis. Fowler, 578 F.3d at 210. First, courts separate the factual and legal elements of the

claim and accept all of the complaint's well-pleaded facts as true. Id. at 210-11. Next, courts

determine whether the facts alleged in the complaint are sufficient to show that the plaintiff has a

'"plausible claim for relief."' Id. at 211 (quoting Iqbal, 556 U.S. at 679). Given the nature of

the two-part analysis, '" [d]etermining whether a complaint states a plausible claim for relief will

... be a context-specific task that requires the reviewing court to draw on its judicial experience

and common sense."' McTernan v. City of York, 577 F.3d 521, 530 (3d Cir. 2009) (quoting

Iqbal, 556 U.S. at 679).

       Finally, "a complaint need not establish a prima facie case in order to survive a motion to



                                                 6
dismiss." Connelly v. Lane Const. Corp., 809 F.3d 780, 788-89 (3d Cir. 2016). A prima facie

case is "an evidentiary standard, not a pleading requirement." Swierkiewicz v. Sorema, NA., 534

U.S. 506, 510 (2002). Therefore, it is "not a proper measure of whether a complaint fails to state

a claim." Fowler, 578 F.3d at 213. "Instead ofrequiring a prima facie case, the post-Twombly

pleading standard 'simply calls for enough facts to raise a reasonable expectation that discovery

will reveal evidence of the necessary elements."' Connelly, 809 F.3d at 789 (quoting Phillips,

515 F.3d at 234).

III.    DISCUSSION

        As noted above, Plaintiffs Amended Complaint asserts the following claims:

(1) discrimination under the ADA; (2) failure to accommodate under the ADA; (3) retaliation

under the ADA; (4) hostile work environment under the ADA; and (5) retaliation under the

FLSA.

        Defendant seeks dismissal of all of Plaintiffs claims. Defendant also seeks dismissal of

Plaintiffs claim for punitive damages. Defendant contends that Plaintiff fails to allege that she

has a disability under the ADA. Defendant also argues that Plaintiff fails to include facts

sufficient to assert claims for failure to accommodate, retaliation, and hostile work environment

under the ADA. Finally, Defendant argues that Plaintiffs claim under the FLSA must be

dismissed because Plaintiff is an exempt employee. We will address each of Plaintiffs claims

separately.

        A.     Claims Under the ADA

               1.      Wrongful Discharge/Discrimination

        Plaintiff alleges that she was terminated because of her gastrointestinal issues and

because those issues required her to take time off from work to recover from emergency surgery.



                                                 7
        Title I of the ADA prohibits discrimination "against a qualified individual on the basis of

 disability in regard to [the] ... discharge of employees .... " 42 U.S.C. § 12112. A "qualified

 individual with a disability" is a person "with a disability who, with or without reasonable

accommodation, can perform the essential functions of the employment position that such

individual holds or desires." 42 U.S.C. § 12111(8). To assert a prima facie case of

discrimination, Plaintiff must show: (1) that she is disabled within the meaning of the ADA;

(2) that she is otherwise qualified for the job, with or without reasonable accommodations; and

(3) that she was subjected to an adverse employment decision as a result of discrimination.

Sulima v. Tobyhanna Army Depot, 602 F.3d 177, 185 (3d Cir. 2010). Defendant argues that

Plaintiff has failed to allege the first element-that she is disabled under the ADA. An

individual is considered disabled under the ADA if she has (1) "a physical or mental impairment

that substantially limits one or more major life activities;" (2) "a record of such an impairment;"

or (3) is "regarded as having such an impairment." 42 U.S.C. § 12102(1). Plaintiff pursues

claims under all three definitions of disability.

                       (a)     Actual Disability

       Under the first definition, Plaintiff must allege facts showing that (1) she has a physical

or mental impairment, and (2) that the impairment substantially limits one or more major life

activities. An impairment is defined as "[a]ny physiological disorder or condition, ... affecting

one or more body systems, such as neurological, musculoskeletal, special sense organs,

respiratory (including speech organs), cardiovascular, reproductive, digestive, genitourinary,

immune, circulatory, hemic, lymphatic, skin, and endocrine .... " 29 C.F.R. § 1630.2(h)

(emphasis added). In her Amended Complaint, Plaintiff states that she suffers from "health

conditions related to her abdomen and stomach, including gastrointestinal issues." (Am. Compl.



                                                    8
ii 20.)   Plaintiff makes no mention of an official medical diagnosis, nor does she include any

doctors notes as exhibits. However, Defendant does not dispute that Plaintiff suffers or suffered

from an impairment requiring medical care. In addition, Plaintiffs gastrointestinal issues

resulted in her requiring emergency surgery and time to recover. We are satisfied that Plaintiff

suffers from a physical impairment under the ADA.

          Next, we must consider whether Plaintiff alleges facts sufficient to show that her

impairment substantially limits one or more major life activities. The ADA Regulations provide

that "[a]n impairment is a disability within the meaning of this section if it substantially limits

the ability of an individual to perform a major life activity as compared to most people in the

general population." 29 C.F.R. § 1630.2G)(l)(ii). "Substantially limits" should be construed

broadly and should not demand extensive analysis. Id.§ 1630.20)(1).

          Plaintiffs Amended Complaint alleges that her abdominal issues, stomach issues,

gastrointestinal issues, and gallbladder issues, have "at times, limited her ability to perform

some daily life activities, including but not limited to working, sleeping, bending, walking,

breathing, controlling bowel movements, and performing manual tasks (among other activities)."

(Compl. ii 22 (emphasis added).) All of these activities constitute major life activities. See 29

C.F.R. § 1630.2(i)(l)(i) (noting that working, sleeping, bending, walking, breathing and

performing manual tasks are major life activities); see also id.§ 1630.2(i)(l)(ii) (noting that

operation of a major bodily function, including the bowel, is a major life activity). However,

Plaintiff does not include any facts explaining how these activities are limited, let alone, how

they are substantially limited, which she is required to do. Plaintiffs conclusory statements,




                                                  9
 without any factual support, are not sufficient. Iqbal, 556 U.S. at 678. Therefore, Plaintiffs

 claim that she suffered discrimination as a result of an actual disability must be dismissed. 1

                        (b)     Record of Impairment

        Plaintiff also alleges that she has a record of impairment. To state a claim based on this

 definition of disability, Plaintiff must allege facts showing that she "has a history of an

impairment that substantially limited one or more major life activities when compared to most

people in the general population, or was misclassified as having had such an impairment." 29

C.F.R. § 1630.2(k)(l). "Congress included 'record of disability claims in the ADA to ensure

that employees could not be subjected to discrimination because of a recorded history of

disability." Eshelman v. Agere Sys., Inc., 554 F.3d 426, 436-37 (3d Cir. 2009).

        Plaintiff has not alleged facts showing a documented history of a disability. She merely

states that she suffered from gastrointestinal issues "several months" prior to her emergency

gallbladder surgery, which occurred a little over a month before Plaintiff was terminated. The

Third Circuit has held that "a relatively short-term absence from work, without any long-term

impairment, is generally held to be insufficient to create a record of disability." Id. at 437; see

also Dawley v. Erie Indem. Co., 100 F. App'x 877, 883 (3d Cir. 2004) ("The fact that [the

plaintiff] took a year leave from work to recover from his operation does not create a record of

impairment."). Moreover, as explained above, Plaintiff has not alleged sufficient facts to show

that her gastrointestinal issues substantially limited a major life activity. See 29 C.F.R.


        1 Defendant  argues that the claim should be dismissed because Plaintiffs condition was
temporary and therefore did not qualify as a disability under the ADA. However, following
passage by Congress of the ADA Amendments Act in 2008, "[t]he effects of an impairment
lasting or expected to last fewer than six months can be substantially limiting .... " 29 C.F.R.
§ 1630.2G)(l)(ix). Plaintiffs condition, even if temporary, may qualify as a disability. See, e.g.,
Wainberg v. Dietz & Watson, Inc., No. 17-2457, 2017 WL 5885840, at *2 (E.D. Pa. Nov. 28,
2017) (holding that hernia, despite it being a temporary condition, qualified as a disability under
the ADA).

                                                 10
 § 1630.2(k); see also Eshelman, 554 F.3d at 437. These omissions from Plaintiff's Amended

 Complaint are fatal to her claim that she has a record of impairment.

                        (c)     Regarded as having an impairment

        Finally, Plaintiff alleges that she was regarded as disabled by Defendant. To be regarded

 as disabled under this section of the AD A, Plaintiff must show that:

        (1) she has a physical or mental impairment that does not substantially limit major
        life activities but is treated by the covered entity as constituting such impairment;
        (2) she has a physical or mental impairment that substantially limits major life
        activities only as a result of the attitudes of others toward such impairment; or (3)
        she has no such impairment but is treated by a covered entity as having a
        substantially limiting impairment.

Ramage v. Rescot Sys. Grp., Inc., 834 F. Supp. 2d 309, 323 (E.D. Pa. 2011) (citing 29 C.F.R. §

1630.2(1)); see also Macfarlan v. Ivy Hill SNF, LLC, 675 F.3d 266, 274 (3d Cir. 2012).

        The facts alleged do not support a claim under this definition of disability. Plaintiff does

not allege that her employer treated her as having an impairment or that attitudes of individuals

at NCS caused her impairment. In fact, she argues to the contrary-that Defendant did not

consider her medical issues seriously enough or recognize that she needed time off from work to

address these issues. The Amended Complaint is devoid of any facts that would support

Plaintiff's claim. Plaintiff's discrimination claim based on the "regarded as" definition of

disability will also be dismissed.

               2.      Failure to Accommodate

       Plaintiff alleges that Defendant failed to provide reasonable accommodations for her

disability. In particular, she states that she informed her supervisor, Cobbs-Fletcher, of her need

to take time off of work following surgery to treat her conditions. She further states that her

supervisor did not engage in the interactive process, but instead questioned her need to take time

off of work, and disciplined her for absences related to her condition.


                                                 11
        To state a claim for failure to accommodate under the ADA, Plaintiff must allege that:

 (1) she is disabled within the meaning of the ADA; (2) she is otherwise qualified to perform the

 essential functions of the job; and (3) she has suffered an adverse employment decision as a

 result of discrimination. Solomon v. School Dist. of Phila., 882 F. Supp. 2d 766, 776 (E.D. Pa.

2012). An employer's failure to provide a reasonable accommodation is considered an adverse

employment action. Williams v. Philadelphia Hous. Auth. Police Dep't, 380 F.3d 751, 761 (3d

Cir. 2004).

        As we noted above, Plaintiff has failed to allege that she suffers from a disability under

the ADA. Therefore, her claim for failure to accommodate also fails. We note that Plaintiff has

also not alleged facts showing that she requested an accommodation that her employer did not

provide. She requested time off to recover from the surgery and stated to Cobbs-Fletcher that

she could work from home if she was able. Nowhere in the Amended Complaint is it alleged

that Cobbs-Fletcher denied Plaintiffs request, or that Plaintiff was required to work from home

as she recovered. In addition, Plaintiff does not allege how much time she requested off. She

merely states that she returned to work on June 6, 2017, and provided a doctor's note stating she

could return on that day. An indefinite or open-ended request for time off from work does not

constitute a reasonable accommodation. Fogleman v. Greater Hazleton Health All., 122 F.

App'x 581, 586 (3d Cir. 2004); see also Krensavage v. Bayer Corp., 314 F. App'x 421, 426 (3d

Cir. 2008) ("[I]t has been recognized that an open-ended disability leave is not a reasonable

accommodation under the ADA where, as here, the plaintiff does not present evidence of the

expected duration of her impairment.").

       Plaintiff also has not alleged sufficient facts to show that Defendant failed to engage in

the interactive process. The ADA Regulations provide that "[t]o determine the appropriate



                                                12
 reasonable accommodation it may be necessary for the covered entity to initiate an informal,

 interactive process with the individual with a disability in need of the accommodation." 29

 C.F.R. § 1630.2(0)(3). "[T]he purpose of the interactive process is to determine the appropriate

 accommodations: This process should identify the precise limitations resulting from the

disability and the potential reasonable accommodations that could overcome those limitations."

 Taylor v. Phoenixville Sch. Dist., 184 F .3d 296, 311 (3d Cir. 1999) (internal quotation marks

omitted). Both the employee and the employer have a duty to assist in the search for the

appropriate accommodation and to act in good faith. Conneen v. MBNA Am. Bank, NA., 334

F.3d 318, 330 (3d Cir. 2003). Plaintiff states only that she told her supervisor she needed time

off to recover, and that she "would be willing to perform some work functions for Defendant

from home, as able." (Am. Compl. ~ 26.) Plaintiff alleges that Cobbs-Fletcher began to exhibit

hostility towards Plaintiff after her surgery. However, there is no allegation that Cobbs-Fletcher

denied Plaintiff her requests for time off. Plaintiff fails to state a claim for failure to provide a

reasonable accommodation.

               3.      Retaliation

       Plaintiff alleges that her termination, which occurred shortly after her complaints of

discrimination, constitutes unlawful retaliation under the ADA. "Employers may not

'discriminate against any individual because such individual has opposed any act or practice

made unlawful by the employment-discrimination statutes or because such individual made a

charge, testified, assisted, or participated in any manner in an investigation, proceeding, or

hearing' under the employment-discrimination statutes." EEOC v. Allstate Ins. Co., 778 F.3d

444, 449 (3d Cir. 2015) (quoting 42 U.S.C. § 12203(a)). Because the retaliation provision in the

ADA applies to "any individual," Plaintiff need not show that she suffers from a disability.



                                                  13
 Krouse v. Am. Sterilizer Co., 126 F.3d 494, 502 (3d Cir. 1997) ("Unlike a plaintiff in an ADA

discrimination case, a plaintiff in an ADA retaliation case need not establish that [s]he is a

 'qualified individual with a disability.'") (italics in original).

         To establish a prima facie case of retaliation under the ADA, Plaintiff must show:

(1) that she engaged in a protected employee activity; (2) an adverse action by the employer

either after or contemporaneous with her protected activity; and (3) a causal connection between

her protected activity and the employer's adverse action. Allstate, 778 F.3d at 449; Krouse, 126

F.3d at 500. Defendant does not dispute that the first and second elements are met. Plaintiff

engaged in protected activities when she (1) made a complaint on June 7, 2017, to Board

Member Robert Smalls about alleged discriminatory harassment, and (2) made a formal

complaint to the EEOC on June 22, 2017. She was terminated on June 23, 2017.

        Defendant contends that Plaintiff has failed to allege the causation element of a

retaliation claim. When determining causal connection, courts look at the temporal proximity

between the protected activity and the adverse employment action. LeBoon v. Lancaster Jewish

Cmty. Ctr. Ass 'n, 503 F .3d 217, 232 (3d Cir. 2007). If the temporal proximity is "unusually

suggestive," this raises an inference of causation. Id. Courts may also look to "intervening

antagonism or retaliatory animus" or "inconsistencies in the employer's articulated reasons for

terminating the employee" when assessing if or whether causation is sufficiently alleged. Id.

        Plaintiffs allegations support an inference of discrimination. Plaintiff was terminated

only two weeks after her first complaint to the Board of Directors, and only one day after her

formal complaint to the EEOC. These short time periods are unusually suggestive of

discrimination. See, e.g., Abdul-Latif v. Cty. of Lancaster, 990 F. Supp. 2d 517, 530 (E.D. Pa.

2014) (holding that seven days is unusually suggestive and noting that "[o]rdinarily, a period of



                                                    14
 less than one week is unusually suggestive"). In addition, Plaintiff has alleged facts showing that

 she experienced antagonism and retaliatory animus after her complaints. The day after she

 complained to the Board, she was issued a formal written discipline regarding call-in procedures

while she was out on leave. Just two days after her complaint to the Board, she was suspended

without pay pending the outcome of the investigation into her complaints. Board Member

Smalls told Plaintiff that her complaints and assertion of legal rights "did not help her

employment situation." Accordingly, Defendant's Motion to Dismiss Plaintiffs retaliation claim

will be denied.

                  4.   Hostile Work Environment

        Plaintiff asserts a claim for hostile work environment under the ADA. To state a claim

for hostile work environment under the AD A, Plaintiff must show that:

        (1) she is a qualified individual with a disability under the ADA; (2) she was subject
        to unwelcome harassment; (3) the harassment was based on her disability or a
        request for an accommodation; (4) the harassment was sufficiently severe or
        pervasive to alter the conditions of her employment and to create an abusive
        working environment; and (5) the employer knew or should have known of the
        harassment and failed to take prompt effective remedial action.

Ballard-Carter v. Vanguard Grp., 703 F. App'x 149, 151-52 (3d Cir. 2017) (quoting Walton v.

Mental HealthAss'n, 168 F.3d 661, 667 (3d Cir. 1999)).

        Plaintiff contends that she was "belittled and ostracized" by Cobbs-Fletcher, who

reprimanded her for her disability. (Pl. 's Resp. 22.) The facts alleged, at worst, describe

hostility by a supervisor to an employee. The Amended Complaint is devoid of any facts

supporting a finding that Plaintiff was subjected to severe and pervasive conduct or that she

endured an abusive working environment. See Ballard-Carter, 703 F. App'x at 152 ("The ADA

anti-discrimination mandate does not require a happy or even a civil workplace. Instead, it only

prohibits harassment so severe or pervasive as 'to alter the conditions of the victim's


                                                 15
 employment and create an abusive working environment."' (quoting Harris v. Forklift Sys., Inc.,

 510 U.S. 17, 21 (1993))). Plaintiff's hostile work environment claim under the ADA will be

dismissed. 2

           B.     Retaliation under FLSA

           Finally, Plaintiff claims that she was retaliated against for asserting her rights under the

FLSA. "The FLSA mandates that if an employee works more than forty hours per week, [s]he

must be compensated for overtime hours at a rate at least one-and-one-halftimes the employee's

regular rate." Pignataro v. Port Auth. of New York & New Jersey, 593 F.3d 265, 268 (3d Cir.

2010) (citing 29 U.S.C. § 207(a)(l)). Pursuant to 29 U.S.C. § 213(a)(l), employees "employed

in a bona fide executive, administrative or professional capacity" are exempt from entitlement to

overtime pay. Plaintiff asserts that she complained to the Board of Directors that Defendant's

classification of her as an exempt employee under the FLSA precluded her from obtaining

overtime pay, to which she believed she was entitled. She also complained to the Board that she

was "not properly compensated (as a salaried employee) during her May of 2017 surgery

recovery." (Am. Compl. if 62.) She alleges that she "regularly worked in excess of forty hours a

week" and was not paid overtime. (Id.       if 61.) "The FLSA is remedial and is construed broadly,
but exemptions to it are construed narrowly i.e., against the employer." Smith v. Johnson &

Johnson, 593 F.3d 280, 284 (3d Cir. 2010).

       The FLSA contains an anti-retaliation provision that makes it unlawful for an employer

to "discharge or in any other manner discriminate against an employee because such employee

has filed any complaint or instituted or caused to be instituted any proceeding under or related to

this chapter .... " 29 U.S.C. § 215(a)(3). To state a claim for retaliatory discharge under the


       2
           The claim also fails because Plaintiff has not sufficiently alleged a disability under the
ADA.

                                                    16
FLSA, Plaintiff must plead: (1) that she engaged in protected activity; (2) that Defendant took an

adverse employment action against her; and (3) there was a causal link between the Plaintiffs

protected action and her employer's adverse action. Preobrazhenskaya v. Mercy Hall Infirmary,

71 F. App'x 936, 939 (3d Cir. 2003).

        Plaintiff has alleged facts to support a plausible claim for retaliation under the FLSA.

She engaged in a protected activity by complaining to the Board of Directors about their refusal

to pay her overtime wages in light of her classification as exempt. An informal assertion of

rights can constitute a "complaint" under the FLSA, so long as it is "sufficiently clear and

detailed for a reasonable employer to understand it ... as an assertion of rights protected by the

statute and a call for their protection." Kasten v. Saint-Gobain Performance Plastics Corp., 563

U.S. 1, 14 (2011); see also id. (noting that the "standard can be met ... by oral complaints, as

well as written ones"); Coyle v. Madden, No. 03-4433, 2003 WL 22999222, at *1 (E.D. Pa. Dec.

17, 2003) ("[l]nformal complaints made to an employer trigger protection under this provision of

FLSA."). The language of Section 215(a)(3) should be interpreted liberally. Brockv.

Richardson, 812 F.2d 121, 123 (3d Cir. 1987). Plaintiff states that she complained to the Board

that she (1) was improperly characterized as an exempt employee and therefore denied overtime

compensation; and (2) was not paid her salary while she continued to work from home while on

medical leave. The first complaint constitutes an informal assertion of rights under the FLSA.

The second complaint does not, as it has no relationship to overtime pay or otherwise to FLSA

protections. In addition, Plaintiff was terminated just two weeks after she made this complaint.

The short time period between the adverse action and the protected activity plausibly suggests

discriminatory intent on the part of Defendant.




                                                  17
        Defendant argues that Plaintiff is an exempt employee and therefore she lacks standing to

assert claims under the FLSA. Specifically, Defendant argues that the administrative exemption

and the executive exemption apply to Plaintiff. "Under the administrative employee exemption,

anyone employed in a bona fide administrative capacity is exempt from the FLSA's overtime

requirements." Smith v. Johnson & Johnson, 593 F.3d 280, 284 (3d Cir. 2010) (citing 29 U.S.C.

§ 213(a)(l)). An administrative employee is defined in the Regulations as someone "whose

primary duty is the performance of office or non-manual work directly related to the

management or general business operations of the employer or the employer's customers" and

"whose primary duty includes the exercise of discretion and independent judgment with respect

to matters of significance." 29 C.F .R. § 541.200(a)(2)-(3 ). The Regulations state that work in

personnel management, human resources, employee benefits and labor relations all qualify as

"work directly related to management or general business operations." 29 C.F.R. § 541.201.

       Based on these regulations, Defendant contends that Plaintiff, who served as the Director

of Human Resources, is an exempt employee under the administrative exemption to the FLSA.

However, Plaintiff alleges in her Amended Complaint that, despite the title of her position, her

duties included mostly non-exempt employee work. It is Defendant's burden to demonstrate that

Plaintiff is an exempt employee. Pignataro, 593 F.3d at 268. At this early stage of the

proceeding, when discovery has not yet been had and when "we view the facts alleged in the

pleadings and the inferences to be drawn from those facts in the light most favorable to ...

[P]laintiff," see Leamer v. Fauver, 288 F.3d 532, 535 (3d Cir. 2002), we are satisfied that

Plaintiff has alleged a retaliation claim under the FLSA. After discovery, Defendant may again




                                                18
 raise the argument that Plaintiff is not entitled to FLSA protections because of her exempt status.

 Defendant's Motion to Dismiss the FLSA claim will be denied. 3

           C.   Punitive Damages

        Defendant seeks dismissal of Plaintiffs claim of punitive damages. The parties do not

 dispute that punitive damages are not available for ADA retaliation claims. Slayton v. Sneaker

 Villa, Inc., No. 15-0074, 2017 WL 1048360, at *14 (E.D. Pa. Mar. 20, 2017) (citing cases).

 However, punitive damages are available for discrimination claims asserted under the ADA,

when ''the complaining party demonstrates that the respondent engaged in a discriminatory

practice ... with malice or with reckless indifference." Gagliardo v. Connaught Labs., Inc., 311

F.3d 565, 573 (3d Cir. 2002) (quoting 42 U.S.C. § 1981a(b)(l)). All of Plaintiffs discrimination

claims under the ADA have been dismissed. Accordingly, her claim for punitive damages will

also be dismissed.

        D.      Request to Amend

        Plaintiff requests that she be permitted to file an amended complaint in the event that any

of her claims are dismissed. The Third Circuit has cautioned that curative amendments should

be permitted unless an amendment would be futile or inequitable. See Alston v. Parker, 363 F.3d



       3
         Defendant also argues that Plaintiff falls under the FLSA's executive exemption. Under
the executive exemption, an exempt employee is one:
           (2) Whose primary duty is management of the enterprise in which the employee is
               employed or of a customarily recognized department or subdivision thereof;
           (3) Who customarily and regularly directs the work of two or more other employees;
               and
           (4) Who has the authority to hire or fire other employees or whose suggestions and
               recommendations as to the hiring, firing, advancement or promotion or any other
               change of status of other employees are given particular weight.

 29 C.F.R. § 541.lOO(a). For the same reasons we noted with respect to the administrative
exemption, it is premature at this stage to determine application of the executive exemption.
Defendant may renew its argument as to application of this exemption after discovery.

                                                19
229, 235 (3d Cir. 2004). We will permit Plaintiff an opportunity to cure the deficiencies that we

have noted with respect to the claims that have been dismissed.

IV.    CONCLUSION

       For the foregoing reasons, Defendant Northern Children Service's Motion to Dismiss

Plaintiffs Amended Complaint will be granted in part and denied in part.

       An appropriate Order follows.



                                                    BY THE COURT:




                                              20
